         Case 1:19-cv-01073-EAW Document 37 Filed 10/15/19 Page 1 of 6




                                                                     October 15, 2019

The Honorable Elizabeth A. Wolford
United States District Judge
United States District Court for the Western District of New York
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

       RE:     SEIU Local 200U et al. v. Trump et al., Case No. 1:19-cv-01073-EAW

To the Honorable Judge Wolford:

        Plaintiffs learned today that on October 11, 2019, the President issued a new
“Presidential Memorandum on Executive Orders 13836, 13837, and 13839.” The new
Memorandum is attached. Plaintiffs were not aware of the Memorandum when they filed their
reply brief yesterday, October 14, 2019, and write to alert the Court to its existence and its
relevance to these proceedings.

        The Memorandum alludes to conflicts between the Executive Orders (“EOs”) and the
governing, congressionally enacted statutes, and clearly expresses the view, consistent with the
reenacted OPM Guidances, that agencies are required to implement the President’s EOs even
when the terms are contrary to statute: the EOs “established Government-wide rules that displace
agencies’ duty to bargain with unions over contrary matters, regardless of whether the Federal
Service Labor-Management Relations Statute would otherwise require bargaining absent those
rules.”

        More generally, the Memorandum is consistent with all of the government’s recent
communications, which indicate that the EOs should now be implemented to the maximum
extent possible. For units covered by collective bargaining agreements this will presumably
include any area where there is not a specific, contrary contract term directly on point – e.g., an
official time provision specifically stating that an agency cannot impose a 25-percent cap, which
no existing contract likely contains. The Memorandum does nothing to address or assuage this
         Case 1:19-cv-01073-EAW Document 37 Filed 10/15/19 Page 2 of 6
The Honorable Elizabeth A. Wolford
RE: SEIU Local 200U et al. v. Trump et al.
October 15, 2019

concern. The new Memorandum is also consistent with the existing EOs and recently re-issued
OPM Guidances in that it again instructs agencies to implement the terms of the EOs during any
ongoing and upcoming bargaining.

        To the extent the Court wishes for the parties to provide further information or argument
regarding these developments, Plaintiffs are prepared to do so. Plaintiffs will alert the Court to
any further factual developments relevant to the pending Motion.



                                                     Respectfully submitted,

                                                     /s/ Danielle Leonard

                                                     DANIELLE LEONARD (pro hac vice)
                                                     BARBARA J. CHISHOLM (pro hac vice)
                                                     MEGAN WACHSPRESS (pro hac vice)
                                                     ALTSHULER BERZON LLP
                                                     177 Post Street, Suite 300
                                                     San Francisco, CA 94108
                                                     Tel: (415)421-7151 (office)
                                                     dleonard@altber.com
                                                     bchisholm@altber.com
                                                     mwachspress@altber.com

                                                     NICOLE G. BERNER, General Counsel
                                                     (pro hac vice)
                                                     CLAIRE PRESTEL, Associate General
                                                     Counsel (pro hac vice)
                                                     Service Employees International Union
                                                     1800 Massachusetts Avenue, NW
                                                     Washington, DC 20036
                                                     Tel: (202) 730-7468
                                                     nicole.berner@seiu.org
                                                     claire.prestel@seiu.org

                                                     CATHERINE CREIGHTON
                                                     CREIGHTON, JOHNSEN & GIROUX
                                                     1103 Delaware Avenue
                                                     Buffalo, NY 14209
                                                     Tel: 716-854-0007
                                                     ccreighton@cpjglaborlaw.com

                                                     MAIREAD E. CONNOR
         Case 1:19-cv-01073-EAW Document 37 Filed 10/15/19 Page 3 of 6
The Honorable Elizabeth A. Wolford
RE: SEIU Local 200U et al. v. Trump et al.
October 15, 2019

                                             LAW OFFICES OF MAIREAD E.
                                             CONNOR, PLLC
                                             White Memorial Building, Suite 204
                                             100 E. Washington St.
                                             Syracuse, New York 13202
                                             Tel: (315) 422-6225
                                             mec@connorlaborlaw.com

                                             Attorneys for Plaintiffs SEIU LOCAL 200U
                                             and SEIU
      Case 1:19-cv-01073-EAW Document 37 Filed 10/15/19 Page 4 of 6




                                    EXECUTIVE ORDERS



Presidential Memorandum on Executive Orders
            13836, 13837, and 13839
                                       BUDGET & SPENDING

                                 Issued on: October 11, 2019


                                        ★ ★ ★


MEMORANDUM FOR THE HEADS OF EXECUTIVE DEPARTMENTS AND AGENCIES


SUBJECT:     Executive Orders 13836, 13837, and 13839


On May 25, 2018, I signed three Executive Orders requiring executive departments and
agencies (agencies) to negotiate collective bargaining agreements that will reduce costs
and promote government performance and accountability. These Executive Orders,
Executive Order 13836 of May 25, 2018 (Developing E icient, E ective, and Cost-
Reducing Approaches to Federal Sector Collective Bargaining), Executive Order 13837 of
May 25, 2018 (Ensuring Transparency, Accountability, and E iciency in Taxpayer-Funded
Union Time Use), and Executive Order 13839 of May 25, 2018 (Promoting Accountability
and Streamlining Removal Procedures Consistent with Merit System Principles), were
partially enjoined by the United States District Court for the District of Columbia on
August 25, 2018. The District Court’s injunction barred enforcement of sections 5(a), 5(e),
and 6 of Executive Order 13836, sections 3(a), 4(a), and 4(b) of Executive Order 13837, and
sections 3, 4(a), and 4(c) of Executive Order 13839.
       Case 1:19-cv-01073-EAW Document 37 Filed 10/15/19 Page 5 of 6


On July 16, 2019, the United States Court of Appeals for the District of Columbia Circuit
held that the District Court lacked jurisdiction and vacated its judgment, and the Court of
Appeals has now issued the mandate making its judgment e ective.


Provisions of the Executive Orders that had been subject to the District Court’s injunction
set presumptively reasonable goals that agencies must pursue during bargaining;
directed agencies to refuse to bargain over permissive subjects of negotiation; and
established Government-wide rules that displace agencies’ duty to bargain with unions
over contrary matters, regardless of whether the Federal Service Labor-Management
Relations Statute would otherwise require bargaining absent those rules. Sections 4(c)
(ii) and 8(a) of Executive Order 13837 and section 8(b) of Executive Order 13839, however,
recognized agencies’ ability to comply with collective bargaining agreements containing
prohibited terms so long as such agreements were e ective on the date of the Executive
Orders.


While the District Court’s injunction remained in e ect, agencies retained the ability to
bargain over subjects covered by the enjoined provisions. The Executive Orders,
however, did not address collective bargaining agreements entered into during this
period. As a result, it is necessary to clarify agencies’ obligations with respect to such
collective bargaining agreements.


Agencies shall adhere to the terms of collective bargaining agreements executed while
the injunction was in e ect. Agencies that remain engaged in collective-bargaining
negotiations, to the extent consistent with law, shall comply with the terms of the
Executive Orders. However, where, between the date of the Executive Orders and the
date of the Court of Appeals’s mandate, the parties to collective bargaining negotiations
have executed an agreement to incorporate into a new collective bargaining agreement
specific terms prohibited by the Executive Orders, an agency may execute the new
collective bargaining agreement containing such terms, and terms ancillary to those
specific terms, notwithstanding the Executive Orders.
      Case 1:19-cv-01073-EAW Document 37 Filed 10/15/19 Page 6 of 6


To the extent it is necessary, this memorandum should be construed to amend Executive
Orders 13836, 13837, and 13839.


The Director of the O ice of Personnel Management is hereby authorized and directed to
publish this memorandum in the Federal Register.


                                  DONALD J. TRUMP
